Citation Nr: 0531679	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-04 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an autoimmune system 
dysfunction, currently diagnosed as systemic lupus 
erythematosus and connective tissue disease.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to December 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claim.


FINDING OF FACT

An autoimmune system dysfunction, currently diagnosed as 
systemic lupus erythematosus and connective tissue disease, 
was initially demonstrated years after service and has not 
been shown by competent evidence to be causally related to 
the veteran's active service.


CONCLUSION OF LAW

An autoimmune system dysfunction, currently diagnosed as 
systemic lupus erythematosus and connective tissue disease, 
was not incurred in, or aggravated by, active service and may 
not be presumed to be so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
      
VA satisfied its duty to notify by means of an April 2001 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reason.  The AOJ's April 2001 letter informed 
him that additional information or evidence could be 
submitted to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, February 
2004 and July 2004 VCAA notification letters specifically 
requested the veteran to submit any evidence in his 
possession that pertained to his claim. Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

With regard to the duty to assist, the record contains the 
veteran's service medical records, private treatment records, 
as well as VA examination reports.  The veteran has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified any further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
systemic lupus erythematosus becomes manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a)(2005).

Systematic lupus erythematosus is "a systemic disease of 
unknown cause and unpredictable course that is characterized 
esp[ecially] by fever, skin rash, and arthritis, often by 
acute hemolytic anemia, by small hemorrhages in the skin and 
mucous membranes, by inflammation of the pericardium, and in 
serious cases by involvement of the kidneys and central 
nervous system."  Santiago v. Brown, 5 Vet. App. 288, 289-90 
(1993) (quoting Webster's Medical Desk Dictionary at page 700 
(1986)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

Analysis

The veteran asserts that service connection is warranted for 
an autoimmune system dysfunction, claimed as systemic lupus 
erythematosus.  In order to establish service connection on a 
nonpresumptive direct incurrence basis, the veteran must 
provide evidence of a current disability, an in-service 
injury or disease, and a nexus between the current disability 
and an in-service injury or disease.  In terms of a current 
disability, the veteran reports that he was first diagnosed 
with lupus in May 2001, after being hospitalized for pleural 
effusion.  The Board observes that there is no evidence of 
record that verifies that such a diagnosis occurred at that 
time.  The RO, on two occasions--in February 2004 and July 
2004, requested that the veteran submit evidence of treatment 
for this condition.  However, to date no evidence has been 
received.  

Nevertheless, the Board observes that in November 2002 and 
March 2005, VA examiners, after examinations that included 
diagnostic testing, diagnosed the veteran with systemic lupus 
erythematosus and connective tissue disease.  However, the 
Board observes that the veteran's service medical records do 
not reflect that he was diagnosed with, or treated for, lupus 
during service. The Board notes that the veteran has argued 
that his lupus could be related to in-service immunization 
shots.  However, there is no competent evidence of record 
that establishes the veteran's lupus is related to any 
incident of the veteran's service.  In this regard, it is 
significant to point out that in a March 2005 VA examination 
report, a VA examiner, after an examination and review of the 
veteran's claims file, stated that the veteran's service 
medical records did not show any diagnosis or treatment for 
any type of connective tissue disease or related disease 
while in the military.  Therefore, in the absence of a 
medical evidence that the veteran's systemic lupus 
erythematosus and connective tissue disease is etiologically 
related to service and in the absence of demonstration of 
continuity of symptomatology, the Board finds that the 
veteran's initial demonstration of lupus in 2002, many years 
after his discharge from service, to be too remote from 
service to be reasonably related to service.  Therefore, the 
Board finds that the veteran is not entitled to a grant of 
service connection on a nonpresumptive direct incurrence 
basis for his current autoimmune system dysfunction, 
currently diagnosed as systemic lupus erythematosus and 
connective tissue disease.

As previously noted, in order to establish service connection 
on a presumptive basis, the veteran's systemic lupus 
erythematosus must have become manifest to a degree of 10 
percent or more within one year from the date of termination 
of his period of service.  In this case, there is no evidence 
that the veteran's lupus manifested itself to a compensable 
degree within one year of his separation from service.  In 
fact, the record reflects that the first documented clinical 
diagnosis of lupus was in 2002, which was many years after 
service.  Hence, a grant of service connection is not 
warranted on a presumptive basis for the veteran's current 
autoimmune dysfunction, currently diagnosed as systemic lupus 
erythematosus and connective tissue disease.

The veteran also asserts that his lupus is due to exposure to 
chemical toxins.  However, the Board finds that other than 
exposure to herbicides (which is discussed below) the record 
does not demonstrate that the veteran was exposed to toxins 
in service.  Moreover, the veteran has not presented any 
competent medical evidence or record that causally relates 
his lupus to exposure to chemical toxins in service.  

The Board observes that the veteran served in Vietnam during 
the Vietnam era, and thus, it is presumed that he was exposed 
to herbicides in service.  However, as noted above, in order 
for a veteran to establish service connection on a 
presumptive basis for a disability that results from exposure 
to (herbicides) Agent Orange while serving in Vietnam, the 
disability must be one that is statutorily listed as a 
presumptive condition.  The Board notes that the disabilities 
that have been positively associated with Agent Orange do not 
include lupus of any form.  See 38 C.F.R. §§ 3.307, 3.309 
(2004).  Further, the veteran has not presented any competent 
medical evidence that causally links his lupus to exposure to 
Agent Orange in service.  Combee v. Brown, 34 F. 3d 1039 (Fed 
Cir. 1994).  In short, there is simply no medical evidence of 
record supporting a causal connection between the veteran's 
exposure to herbicides during service and his current 
systemic lupus erythematosus and connective tissue disease.

In conclusion, although the veteran asserts that his systemic 
lupus erythematosus is related to service, he, as a 
layperson, is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The negative 
evidence of record is of greater probative value than the 
veteran's statements in support of his claim.  Accordingly, 
the Board finds that the competent evidence of record fails 
to establish that the veteran's current systemic lupus 
erythematosus and connective tissue disease is related to his 
active military service.  The Board has considered the 
doctrine of giving the benefit of the doubt to the veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2004), but does not find that the evidence is of such 
approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for an autoimmune system dysfunction, currently 
diagnosed as systemic lupus erythematosus and connective 
tissue disease.


ORDER

Entitlement to service connection for an autoimmune system 
dysfunction, currently diagnosed as systemic lupus 
erythematosus and connective tissue disease is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


